STATE OF WEST VIRGINIA

                             SUPREME COURT OF APPEALS



ALBIN LITTELL, INDIVIDUALLY, AND

AS TRUSTEE OF THE LITTELL COAL INTEREST TRUST,
                                    FILED
Plaintiff Below, Petitioner                                                     April 28, 2016
                                                                                  released at 3:00 p.m.
vs.) No. 15-0364 (McDowell County No. 08-C-178)                                 RORY L. PERRY, II CLERK
                                                                              SUPREME COURT OF APPEALS
                                                                                   OF WEST VIRGINIA

STEVE MULLINS AND DONALD HICKS,

CLERK OF THE COUNTY COMMISSION OF MCDOWELL COUNTY,

Defendants Below, Respondents




                               MEMORANDUM DECISION

        The petitioner herein and plaintiff below, Albin Littell, individually (“Mr. Littell”),
and as Trustee of the Littell Coal Interest Trust (“Littell Coal Trust”),1 by counsel Derrick
W. Lefler, appeals from an order entered March 25, 2015, by the Circuit Court of McDowell
County. By that order, the court determined that the April 26, 2006, tax deed issued to the
respondent herein and defendant below, Steve Mullins (“Mr. Mullins”), by counsel Philip
A. LaCaria, was valid and enforceable. On appeal to this Court, Mr. Littell contends that the
additional respondent herein and defendant below, Donald Hicks (“Mr. Hicks”), Clerk of the
County Commission of McDowell County,2 should not have issued the subject tax deed
conveying Mr. Littell’s 2/9 undivided interest in Parcel 7 to Mr. Mullins because Mr. Mullins
failed to comply with the notice requirements provided by W. Va. Code § 11A-3-19(a)(1)
(1998) (Repl. Vol. 2005).3


       1
        Where the context does not require a distinction between Albin Littell, individually,
and as Trustee of the Littell Coal Interest Trust, both parties will be referred to collectively
as “Mr. Littell.”
       2
           Mr. Hicks has not made an appearance in the instant proceeding before this Court.
       3
        Since the occurrence of the events at issue herein, many of the relevant statutory
provisions have been amended by the Legislature. Nevertheless, we will apply those versions
of the pertinent statutes that were in effect at the time of the conduct giving rise to the instant
proceeding.

                                                1

        Upon our review of the parties’ arguments, the appendix record, and the pertinent
authorities, we conclude that Mr. Mullins did not provide notice of the right to redeem to the
co-owners of Parcel 7 as required by the governing statutes. Accordingly, we reverse the
circuit court’s March 25, 2015, order and remand this case with directions to set aside the
April 26, 2006, tax deed to Mr. Mullins upon Mr. Littell’s satisfaction of the payment
provisions of W. Va. Code § 11A-4-3(a) (1994) (Repl. Vol. 2010). Because this case does
not present a new or significant issue of law, and for the reasons set forth herein, we find this
case satisfies the “limited circumstances” requirement of Rule 21(d) of the West Virginia
Rules of Appellate Procedure and is proper for disposition as a memorandum decision.

        Mr. Littell’s predecessor in title, his grandmother Nancy Doonan (“Ms. Doonan”),
was a resident of Arizona when she died in 1989. At the time of her death, she owned a 2/9
undivided interest in the subject Parcel 7, which consists of a 279 acre tract in the Big Creek
District of McDowell County, West Virginia. Ms. Doonan had acquired this undivided
interest in Parcel 7 through inheritance, and, upon her death, her will transferred her interest
in Parcel 7 to a Residuary Trust (“Trust”), the proceeds of which eventually were distributed
to the Trust’s sole beneficiaries, Ms. Doonan’s daughter, Letticia Louise Littell (“Ms.
Littell”), and grandson, Mr. Littell. In 1999, upon their receipt of this 2/9 undivided interest
in Parcel 7, Ms. Littell and Mr. Littell formed the Littell Coal Interest Trust (“Littell Coal
Trust”), with their interest in Parcel 7 as the Littell Coal Trust’s principal. None of these
transfers of Ms. Doonan’s undivided interest in Parcel 7, either through her will to the Trust,
from the Trust to its beneficiaries, or from Ms. Littell and Mr. Littell to the Littell Coal Trust,
were recorded in the McDowell County land records. Although Ms. Doonan’s will was
probated in Arizona, it was not recorded in McDowell County.

        Also in 1999, the various Parcel 7 co-owners began to receive separate assessments
for the McDowell County property taxes due on their individual, undivided interests in said
property.4 The co-owners of Parcel 7 include, but may not be limited to, the Littell Coal
Trust, Hall Mining Company (“Hall Mining”), W.F. Harman heirs, and Judith Wadosky. The
tax tickets for the Littell Coal Trust’s 2/9 undivided interest in Parcel 7 were listed in the
name of Nancy Doonan Estate and were sent to an address in Tucson, Arizona, which was
the address of Mr. Littell’s accountant. Mr. Littell’s accountant received and paid the taxes
due on the Littell Coal Trust’s interest in Parcel 7 through 2002. No taxes were paid for tax
year 2003 or subsequent tax years, and Mr. Littell has indicated that he is not certain why his
accountant ceased paying such taxes. Following notice of the delinquent taxes, and no
payment thereof, the Littell Coal Trust’s 2/9 undivided interest was sold at a sheriff’s tax sale


       4
        It appears that certain of the parcel’s co-owners requested that the taxes on the
several interests receive separate assessments.

                                                2

to Mr. Mullins on November 16, 2004. The parties do not dispute that the sheriff’s tax sale
and the pre-sale notice of delinquency were conducted in accordance with the statutory
procedures therefor.

        As a prerequisite to the issuance of a tax deed, Mr. Mullins searched the property and
tax records in McDowell County and submitted a document to Mr. Hicks, Clerk of the
McDowell County Commission, stating “No Known Heirs” as his list of individuals entitled
to notice of right to redeem the subject property required by W. Va. Code § 11A-3-19(a)(1).
On February 26, 2006, Mr. Hicks sent a notice of right to redeem addressed to “Nancy
Doonan Estate” at the last known address for the subject property’s owner, which was Mr.
Littell’s accountant’s address, but the notice was returned “Addressee Not Known”; this is
the same address to which prior tax tickets had been sent and from which they had been paid.
Mr. Hicks also published a notice of right to redeem for three consecutive weeks in the local
newspapers of McDowell County, West Virginia.

        On April 26, 2006, Mr. Hicks, in his capacity as County Commission Clerk, issued
a tax deed conveying Nancy Doonan Estate’s 2/9 undivided interest in Parcel 7 to Mr.
Mullins. Thereafter, in 2008, Mr. Littell filed the instant proceeding seeking to set aside said
tax deed conveying his family’s interest in Parcel 7 to Mr. Mullins. By order entered March
25, 2015, the circuit court upheld Mr. Mullins’ tax deed for the subject undivided interest in
Parcel 7. In summary, the circuit court concluded that (1) Mr. Mullins used reasonable
efforts to find and provide actual notice to Mr. Littell and (2) failure to provide notice of the
right to redeem to Hall Mining does not give Mr. Littell grounds for setting aside the tax deed
because Hall Mining is not a party to the instant proceeding and has not attempted to assert
its right to redeem. Moreover, the circuit court found that provision of notice to Hall Mining,
as a co-owner of Parcel 7, would not necessarily have resulted in Hall Mining’s provision of
actual notice to Mr. Littell.

       From this adverse ruling, Mr. Littell appeals to this Court.

        In the instant proceeding, Mr. Littell contends that the circuit court erred in its
interpretation and application of W. Va. Code § 11A-3-19(a)(1) and related statutes
pertaining to a tax sale purchaser’s duty to provide notice to redeem to those parties entitled
to such notice. We previously have held that, “[w]here the issue on an appeal from the
circuit court is clearly a question of law or involving an interpretation of a statute, we apply
a de novo standard of review.” Syl. pt. 1, Chrystal R.M. v. Charlie A.L., 194 W. Va. 138, 459
S.E.2d 415 (1995). Accord Syl. pt. 1, Appalachian Power Co. v. State Tax Dep’t of West
Virginia, 195 W. Va. 573, 466 S.E.2d 424 (1995) (“Interpreting a statute or an administrative
rule or regulation presents a purely legal question subject to de novo review.”).


                                               3

        On appeal to this Court, Mr. Littell assigns as error the trial court’s refusal to set aside
the tax deed issued to Mr. Mullins because (1) Mr. Mullins failed to comply with the notice
requirements of W. Va. Code § 11A-3-19(a)(1); (2) Mr. Littell was denied due process under
both the United States and West Virginia Constitutions; and (3) Mr. Littell did not receive
sufficient notice of his right to redeem. Mr. Mullins responds by asserting that the circuit
court committed no error and properly upheld the tax deed issued to him for his purchase of
Mr. Littell’s 2/9 undivided interest in Parcel 7.

        This case presents a straightforward application of the statutes governing the notice
a purchaser of property at a tax sale is required to give, and to whom, in order to secure the
deed to said property. Mr. Mullins purchased Mr. Littell’s undivided interest in Parcel 7 at
a tax sale in November 2004 that ostensibly was conducted in accordance with W. Va. Code
§ 11A-3-5 (2000) (Repl. Vol. 2010). Pursuant to W. Va. Code § 11A-3-19(a)(1) (1998)
(Repl. Vol. 2005), as a prerequisite to receiving a deed to the tax sale property, Mr. Mullins
was required to “[p]repare a list of those to be served with notice to redeem and request the
clerk to prepare and serve the notice . . . .” W. Va. Code § 11A-3-23(a) (1998) (Repl. Vol.
2005) provides that,
                [a]fter the sale of any tax lien on any real estate pursuant to section five
        [§ 11A-3-5] of this article, the owner of, or any other person who was entitled
        to pay the taxes on, any real estate for which a tax lien thereon was purchased
        by an individual may redeem at any time before a tax deed is issued for the real
        estate. . . .
We previously have construed these two statutory provisions together, holding that
                [t]he persons entitled to notice to redeem in conjunction with a
        purchaser’s application for a tax deed, pursuant to W. Va. Code § 11A-3­
        19(a)(1) (1994) (Repl. Vol. 1995), are those persons who are permitted to
        redeem the real property subject to a tax lien or liens, as contemplated by
        W. Va. Code § 11A-3-23(a) (1995) (Repl. Vol. 1995), which persons include
        “the owner” of such property and “any other person who was entitled to pay
        the taxes” thereon.
Syl. pt. 4, Rollyson v. Jordan, 205 W. Va. 368, 518 S.E.2d 372 (1999).

       Several individual owners each possess an undivided interest in the subject real
property, Parcel 7, including Mr. Littell and Hall Mining Company. While their interests in
the entirety of the parcel are undivided, their individual tax obligations thereon are assessed
separately and have been assessed separately since 1999. According to W. Va. Code § 11A­
1-9 (1941) (Repl. Vol. 2010), “[a]ny co-owner of real estate whose interest is subject to
separate assessment shall be allowed at his election to pay the taxes either on his own interest
alone or in addition thereto upon the interest of any or all of his co-owners.” Thus, it is
apparent that, because the interests of Hall Mining and the other co-owners of Parcel 7 were

                                                 4

all subject to separate assessment, each of Parcel 7’s co-owners was entitled to pay the taxes
on either their own portion or on their own portion and those of any or all other co-owner(s),
including Mr. Littell. As such, all of the co-owners of Parcel 7 were entitled to notice of the
right to redeem stemming from Mr. Littell’s tax delinquency. See W. Va. Code § 11A-3­
19(a)(1); W. Va. Code § 11A-3-23(a); Syl. pt. 4, Rollyson v. Jordan, 205 W. Va. 368, 518
S.E.2d 372.

         It is undisputed that Mr. Mullins conducted searches in the land and tax records of
McDowell County to determine the individuals required to be given notice under W. Va.
Code § 11A-3-19(a)(1). Mr. Mullins knew that the interest that he had purchased in Parcel
7 at the tax sale was an undivided interest, and, during his research, Mr. Mullins discovered
that Hall Mining also held an undivided interest in Parcel 7. However, when he prepared his
list of those persons entitled to notice to redeem, he noted only that there were “no known
heirs” to the last record owner of the interest he had purchased, i.e., that no heirs to the Estate
of Nancy Doonan were found in the McDowell County land and tax records, presumably
because neither Mr. Littell, his mother, nor the Littell Coal Interest Trust had recorded their
interest in such property in the McDowell County land records or changed the taxpayer
information in the county tax records. Based upon Mr. Mullins’ purported compliance with
the notice requirements of W. Va. Code § 11A-3-19(a)(1), the Clerk of the McDowell
County Commission issued a deed, dated April 26, 2006, to Mr. Mullins for his tax sale
purchase of Mr. Littell’s undivided interest in Parcel 7.

        While Mr. Mullins’ “no heirs” statement is accurate based upon the dearth of
information in the McDowell County records to associate the interest he purchased at the tax
sale with Mr. Littell, Mr. Mullins’ list of those entitled to notice is not complete because he
failed to include any of the other co-owners of Parcel 7. Mr. Mullins was on notice that
Parcel 7 had other co-owners because he knew that the interest he had purchased was an
undivided interest, and he learned the identity of at least one of the other co-owners, i.e., Hall
Mining, when he conducted his records research upon which his “no heirs” representation
was based. The same statute that requires a tax sale purchaser to prepare a list of persons
entitled to notice to redeem also states that, “[f]or failure to meet these requirements, the
purchaser shall lose all the benefits of his or her purchase.” W. Va. Code § 11A-3-19(a).
Accord Syl. pt. 13, State ex rel. Morgan v. Miller, 177 W. Va. 97, 350 S.E.2d 724 (1986) (“In
the case of noncompliance with West Virginia Code § 11A-3-20 (1983 Replacement Vol.)
[predecessor to current W. Va. Code § 11A-3-19], the law is clear: ‘For failure to meet these
requirements, the purchaser shall lose all the benefits of his purchase.’ W. Va. Code § 11A-3­
20 (1983 Replacement Vol.).”). Moreover, this Court has held that “‘[p]ersons seeking to
obtain complete title to property sold for taxes must comply literally with the statutory
requirements.’ Syl. pt. 1, Cook v. Duncan, 171 W. Va. 747, 301 S.E.2d 837 (1983).” Syl.
pt. 2, State ex rel. Morgan v. Miller, 177 W. Va. 97, 350 S.E.2d 724. Therefore, Mr.

                                                5

Mullins’ failure to notify the additional co-owners of Parcel 7 who were entitled to pay the
taxes thereon, and, thus, were persons who were entitled to notice to redeem, requires that
the tax deed issued to Mr. Mullins be set aside.

        Furthermore, Mr. Littell is authorized to bring the current action to set aside the tax
deed issued to Mr. Mullins by W. Va. Code § 11A-4-3(a) (1994) (Repl. Vol. 2010):
                Whenever the clerk of the county commission has delivered a deed to
        the purchaser after the time specified in section twenty-seven [§ 11A-3-27] of
        article three of this chapter, or, within that time, has delivered a deed to a
        purchaser who was not entitled thereto either because of his failure to meet the
        requirements of section nineteen [§ 11A-3-19] of said article three, or because
        the property conveyed had been redeemed, the owner of such property, his
        heirs and assigns, or the person who redeemed the property, may, before the
        expiration of three years following the delivery of the deed, institute a civil
        action to set aside the deed. No deed shall be set aside under the provisions of
        this section, except in the case of redemption, until payment has been made or
        tendered to the purchaser, or his heirs or assigns, of the amount which would
        have been required for redemption, together with any taxes which have been
        paid on the property since delivery of the deed, with interest at the rate of
        twelve percent per annum.
Accord Syl. pt. 12, in part, State ex rel. Morgan v. Miller, 177 W. Va. 97, 350 S.E.2d 724
(“The right of a landowner to have the mandatory provisions of West Virginia Code § 11A-3­
20 (1983 Replacement Vol.) [predecessor to current W. Va. Code § 11A-3-19] complied with
literally before he is deprived of his land is fundamental[.]”). In the case sub judice, Mr.
Littell instituted the instant civil action seeking to set aside Mr. Mullins’ deed in 2008, well
within the statutory three-year period that began when the County Commission Clerk issued
the tax deed to Mr. Mullins on April 26, 2006. Accordingly, not only must the tax deed be
set aside based upon Mr. Mullins’ failure to comply with the notice requirements of W. Va.
Code § 11A-3-19(a)(1), but Mr. Littell, as the divested owner of said property, is a proper
party to bring the instant proceeding under W. Va. Code § 11A-4-3(a).5

       For the foregoing reasons, the March 25, 2015, order of the Circuit Court of
McDowell County is hereby reversed, and this case is remanded with directions to set aside
the April 26, 2006, tax deed to Mr. Mullins upon Mr. Littell’s satisfaction of the payment
provisions of W. Va. Code § 11A-4-3(a).


       5
        Because our resolution of the first issue raised by Mr. Littell is dispositive of the case
sub judice, we need not address his remaining assignments of error which set forth alternate
grounds upon which to set aside Mr. Mullins’ tax deed.

                                                6

                                      Reversed and Remanded.

ISSUED:     April 28, 2016


CONCURRED IN BY:

Chief Justice Menis E. Ketchum
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                 7